Per Curiam. Petitioner, Lance Winberry, by his attorney, Ronald L. Griggs, has filed a motion for rule on the clerk. His attorney takes responsibility for the record being tendered after the ninety-day time limit for filing a record in this court. See Ark. R. App. P. 5(a).  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243 (1981); In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.